Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered May 9, 1986, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence from 8V3 to 25 years’ imprisonment, to 5 to 15 years’ imprisonment; as modified, the judgment is affirmed.
The defendant’s claim that her plea of guilty should be vacated is not preserved for appellate review as a question of law (see, People v Lopez, 71 NY2d 662; People v Claudio, 64 NY2d 858; People v Pellegrino, 60 NY2d 636), and review of this question in the interest of justice is not warranted. However, we find that the sentence imposed was excessive to the extent indicated. Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.